Citation Nr: 1316917	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  11-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Whether the character of the Veteran's discharge from military service is a bar to VA benefits.


INTRODUCTION

The appellant had military service from March 1990 to May 1993 and received a "bad conduct" discharge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In a statement dated and received in June 2012, the appellant raised the issue of entitlement to service connection for a psychiatric disability, to include bipolar disorder, and entitlement to a total rating for compensation purposes based on individual unemployability.  As such, these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal dated and received in November 2011, the appellant requested a Board hearing by videoconference from the RO.  The record does not reflect that such a hearing has been scheduled to date.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the appellant for a hearing before a Veterans Law Judge of the Board by videoconference from the RO.  Written notification of the scheduled hearing issued to the appellant's address of record must be included in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


